Opinion issued October 28, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-07-01059-CR
———————————
JOSHUA
SHELDON PHILLIPS, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 230th District Court
Harris
County, Texas

Trial
Court Case No. 994360
 

MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Joshua Sheldon
Phillips, pleaded true to the offense of aggravated sexual assault of a child
under fourteen, and in accordance with his plea agreement with the State, the
trial court sentenced appellant to confinement for 6 years.   
          After the trial court sentenced
appellant to punishment that fell within the terms of the plea agreement, the
trial court certified that this case is a plea-bargain case and the defendant
has no right to appeal.  Additionally,
appellant signed a waiver of his right of appeal.  Appellant did not appeal any pre-trial
matters, and the trial court did not give permission for appellant to
appeal.  Appellant filed a timely pro se
notice of appeal.  
           We conclude that the trial court’s certification
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” is supported by the
record that shows he entered into an agreed plea bargain with the State.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss this appeal “without further
action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
the appeal is dismissed for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices
Alcala and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).